Clark, J.
Although the stolen property may have been found in the coat-pocket of the witness Sherman, yet, from the array of facts tending to establish the guilt of the defendant, some of which proceeded from his own mouth, it. can hardly be legitimately inferred that the witness was a .guilty participant in the crime to an extent necessitating .an instruction as to corroboration of his evidence. According to the defendant’s own statement, he himself had perpetrated the theft, and his only complaint was that after-wards the witness had stolen the watch and chain from him. If this was so, the witness might have been amenable to prosecution for the latter theft, but did not become a participant, in law, in the original talcing;
The testimony of the witness was not material, in view of the whole evidence, and a conviction could not have been had thereon if his statements were true, and he needed no' corroboration under the law. The conviction rests upon other testimony of a conclusive nature, apart from the evidence of this witness.
There is no error in the record, and the judgment is affirmed.

Affirmed.